DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                 Cross-Reference to Related Applications
2.   This application is a 371 of PCT/CN2019/083259 04/18/2019.
                                                Preliminary amendment
3.   Preliminary amendment filed on 06/02/2020 has been acknowledged and considered.
      In the Preliminary amendment, the applicants have been amended the specification, claims 8-11 and 13-18 and remained claims 1-7, 12 and 19-20.
       Claims 1-20 are currently pending in the application.
                                                       Oath/Declaration
4.    The oath/declaration filed on 06/02/2020 is acceptable.
                                           Information Disclosure Statement
5.    The office acknowledges receipt of the following items from the applicant:
       Information Disclosure Statement (IDS) filed on 11/17/2020.
                                                      Examiner’s Amendment

6.    An Examiner’s Amendment to the record appears below. Should the changes 

and/or additions be unacceptable to applicant, an amendment may be filed as provided 

by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be 

submitted no later than the payment of the Issue Fee.
          
       The application has been amended as follows:

                                    Examiner’s Statement of Reasons for Allowance
7.     Claims 1-20 are allowed.
8.     The following is an examiner’s statement of reasons or allowance:
         None of the prior art teaches a display substrate, comprising a unitary cathode layer electrically connected to the plurality of light emitting blocks, the unitary cathode layer extending substantially throughout a display area of the display substrate; an organic auxiliary cathode layer electrically connected to the unitary cathode layer, the organic auxiliary cathode layer comprising an organic conductive polymer material; and a metallic auxiliary cathode layer limited in a groove defined by the organic auxiliary cathode layer and in direct contact with the organic auxiliary cathode layer and in direct contact with the unitary cathode layer; wherein the metallic auxiliary cathode layer is limited in an inter-subpixel region of the display substrate; and the organic auxiliary cathode layer is at least partially in the inter-subpixel region of the display substrate, in combinations with the other structures as cited in the independent claim 1.
        Claims 2-18 are directly or indirectly depend on the independent claim 1.
         None of the prior art teaches a method of fabricating a display substrate, comprising forming a unitary cathode layer electrically connected to the plurality of light emitting blocks, the unitary cathode layer formed to extend substantially throughout a display area of the display substrate; forming an organic auxiliary cathode layer electrically connected to the unitary cathode layer, the organic auxiliary cathode layer formed to comprise an organic conductive polymer material; and forming a metallic auxiliary cathode layer limited in a groove defined by the organic auxiliary cathode layer and in direct contact with the organic auxiliary cathode layer and in direct contact with the unitary cathode layer; wherein the metallic auxiliary cathode layer is formed to be limited in an inter- subpixel region of the display substrate; and the organic auxiliary cathode layer is formed to be at least partially in the inter- subpixel region of the display substrate, in combinations with the other steps as cited in the independent claim 19.
            Claim 20 is directly depend on the independent claim 19.
                                                         Cited Prior Arts
9.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Xiong et al. (U.S. Publication No. 2018/036847 A1), Kurita (U.S. Publication No. 2016/0284283 A1). Kang et al. (U.S. Publication No. 2009/0295309 A1) and Yano et al. (U.S. Publication No. 2013/0264958 A1).
                                                               Conclusion
10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
        Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 

/PHUC T DANG/Primary Examiner, Art Unit 2892